       Case 1:20-mj-02304-EGT Document 5 Entered on FLSD Docket 03/23/2020 Page 1 of 1
                                         CO U RT M IN UTES                                                                Page1
                                 M agistrate Judge Lauren F.Louis
                   AtkinsBuildingCourthouse-11th Floor                    Date;3/16/2020 Time:10:00a.m.
Defendant: Leonardo Anchico-lim enez J#:48161-018 Case#:20-2304-M J-TORRE5
AUsA: /        '
                                                       Attorney: DAVIDDONET,JR(CJA) /
violation: W ARR/M D/FL-SUPERVISED RELEASEVIOLATION
Proceeding: STATUS RE:REM OVAL                                CJA Appt:
Bond/pTD Held:C Yes C No              Recommended Bond:
Bond setat:$200,000 CSBw/Nebbia(stip)                          Co-signed by:
 C s
      urrenderand/ordo-ribtèbtainpassports/traveldocs                 Language: Spanish V
 C ReporttoPTSas directed/or       x'saweek/monthby                   Disposition:
   Phone:      x'saweek/monthinperson                                  peftalread waivedremoval
      Random urine testing by PretrialServices
      Treatm entasdeem ed necessary                                                        '
                                                                                           /
 NC   Refrainfrom excessiveuseofalcohol                                .   .           .       ;.                          ,


 Nr   Participateinmentalhealthassessment&treatment                    y p . zs          ;       jâz                           a

 RC   Maintainorseekfull-timeemployment/education                                       , xty,ùv.p                    .


 Nr   Nocontactwithvictims/witnesses                                      vyâktphc w wz.z yz-      ..    .


 NC   Nofirearms                                                           ,
                                                                                                             .




 RC   Nottoencumberproperty                                            kyygy   ' Qywk #a (yy                     ..


 RC   Maynotvisittransportationestablishments                          jg>ap zlz yk' t a. y/.1 .J:
                                                                               .                     ,

      HomeConfinement/ElectronicMonitoringand/or                                   .       .
      Curfew             pm to           am ,paid by
      Allow ances:M edicalneeds,courtappearances,attorney visits,
      religious,em ploym ent
 Nr Travelextendedto:                                                    '
 Nr other:                                                             fromspeedyTrialclock
NEXT COURT APPEARANCE Date:                Tim e:            Judge:                                 Plate:
Repotl RE Counsej..                                               '
PTD/BondHearing:
Prelim/ArraignorRemoval:
Statut
     ;conferenceRE:                         V -'/-@ Z' V /#;X m                                 ' '
D.
 A.R. /#J:ô.J/      .
                                                                      Timeincourt. & m'ngts)
